Case 1:19-cv-24574-PCH Document 1 Entered on FLSD Docket 11/05/2019 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA MIAMI
                                          DIVISION


                                      JURY TRIAL DEMANDED

                                                 CASE NO.
 YRIS RODRIGUEZ,

  Plaintiff, Rodriguez,

 V.



 CARNIVAL CORPORATION, a
 foreign corporation dfo/a
 "CARNIVAL CRUISE LINES"


             Defendant.
                                             /

                                                  COMPLAINT

               The Plaintiff, YRIS RODRIGUEZ (hereinafter "RODRIGUEZ" or "Plaintiff'), by and

      through her undersigned counsel, sues the defendant CARNIVAL CORPORATION, a               foreign

      corporation     d/b/a "CARNIVAL CRUISE LINES" (hereinafter collectively "CARNIVAL" or

      "Defendant"), and alleges:


        1.       This is an action for damages in excess of the sum of Seventy-Five Thousand

      ($75,000.00) Dollars; and jurisdiction of this claim is founded upon 28 U.S.C.A §1333(1) (general

      maritimejurisdiction).

        2.        Plaintiff, RODRIGUEZ, is a u.S. citizen who resides and is domiciled inthe state of

      Florida.


       3.        Defendant CARNIVAL is a foreign            colporation that has its principal place of

      business in Miami-Dade County, Florida.




                                                  Page I of 9
Case 1:19-cv-24574-PCH Document 1 Entered on FLSD Docket 11/05/2019 Page 2 of 9




        4.     Defendant CARNIVAL, at all relevant times, owned and operated the cruise ship

   C4RIvfpr4£ 7'JcroRy (hereinafter "the subject vessel").

        5.     The Plaintiff, Rodriguez, at all relevant times, was a fare-paying passenger aboard

   CARNIVAL VICTORY.

        6.     This action is being pursued in this court, as opposed to state court as otherwise

   allowed by the Saving To Suitors Clause of 28 U.S.C. §1333(1), because the defendant, at all

   relevant times, unilaterally inserts a forum s e I e c t i o n      clause into its cruise tickets that

   requires its passengers from any place in the world to file cruise- related suits, "if at all," o#/); in

   federal court and only in this district and division.

         7.    Defendant CARNIVAL, at all relevant times, owed the Plaintiff, RODRIGUEZ, a

   fare- paying passenger, a duty to exercise reasonable care under the circumstances for her

   safety.

         8.       Altematively,Defendant              CARNIVAL            and/orits     employees,at

   a I I material times, engaged in certain affirmative undertakings, as hereinafter alleged; and in

   doing so acquired a duty to exercise reasonable care in those undertakings.

         9.    The Defendant, CARNIVAL, at all relevant times, undertook to maintain aboard

   the subject vessel, and its sister vessels in the same class, a stairway depicted in the below


   photographs that we will hereafter to refer to as the "subject stairway".

         10.     At all times material hereto, the Defendant, CARNIVAL, had a duty to maintain the

   subject stairways in a reasonably safe condition and had a duty to correct a dangerous condition

   about which the Defendant, CARNIVAL, either knew or should have known, by the use of

   reasonable care existed on the subject stairway, and had a duty to wan the Plaintiff,




                                                Page 2 of 9
Case 1:19-cv-24574-PCH Document 1 Entered on FLSD Docket 11/05/2019 Page 3 of 9




        RODRIGUEZ, of any dangerous condition on the stairway about which Defendant,

   CARNIVAL, had, or should have had, knowledge greater than that of the Plaintiff, RODRIGUEZ.

        11.       Defendant, CARNIVAL's, duty to maintain the subject stairway in a reasonably safe

   condition includes, but is not limited to, complying with all applicable rules, codes and

   regulations.

        12.       On information and belief, the subject stairway is referenced as stairway section 140

   deck 1 to 0.


        13.       The subject stairway is a designated, accessible means of escape.

        14.       On January 12, 2019, Plaintiff was instructed by a Defendant, CARNIVAL, crew

   member to use the subject stairway in order to attempt to leave the ship. Upon further information

   and belief and at all relevant times, the subject stairway is designed for crew member use only.

   At all relevant times, Defendant, CARNIVAL, crew had opened up the subject stairway to fare

   paying passengers despite the stairway being designed for crew use only.           In fact, this crew

   member only subject stairway is regularly opened by the Defendant, Carnival, as a way for fare

   paying passengers to leave the ship on the Carnival Victory as well as on sister Carnival ships.

   Defendant, Carnival, is negligent and failed to exercise reasonable care in the operation of the

   Carnival Victory when they regularly direct fare paying passengers to use the subject stairway.

        15.   Below are photographs depicting the subject stairway on the C4AVJJ/4£ 77C7lojzy:




                                                Page 3 of 9
Case 1:19-cv-24574-PCH Document 1 Entered on FLSD Docket 11/05/2019 Page 4 of 9




       16.
                        RElill
              The Defendant and subject vessel, at all relevant times, had a duty to comply with

   the intematioiral maritime safety regulations promulgated under the authority of the U. S. Senate-

   ratified Safety of Life at Sea (SOLAS) treaty, including ParJ C, jtegz/at.o# J3, subDart 1.1

   ("safe escape routes shall be provided.");     subDart 1.2 ("escape routes shall be maintained in a

   safe condition, clear of obstacles."); subDart G4.5 (`T\Tosings on [stairway] treads should be kept

   to minimum dimensions in order to reduce the risk of passengers and crew

   tipping over them and should be of the sane sectional shape on all treads of a stairway."); s±±bpafi

   94±i(`Stairways .... should be fitted on each side with an efficient handrail."); and subDart G4.8

   ("in general, the rise of each step should be kept constant to facilitate easy movement up (or

   down) the stairway, especially in an emergeney situation.")

       17.    SOLAS regulations of this nature, being derived from a U.S. Senate-ratifiedtreaty,

   have force of law so that any violation of same would amount to negligence per se.

       18.   The flooring material on each tread of the subject stairway (including the landing levels)

   is not laid flush against the back of the metal nosings of each of the treads. Instead, the level of

   the flooring material on each tread I.a be/ow the level of the top of each nosing. As a result, the

   front of each tread presents an abrupt, vertical change in elevation (j. e., a Thp') that exceeds the

   allowal.le height and is not beveled or ramped. To the contrary, the "lips" are sharp and fully

   capal]le of snagging a shoe of an unwary pedestrian and causing a fall.



                                                Page 4 of 9
Case 1:19-cv-24574-PCH Document 1 Entered on FLSD Docket 11/05/2019 Page 5 of 9
       19.      This condition of the subject stairway (including the landings), at all relevant

   times, thus violates SOLAS jzeg%/at!.o# J3, srd2pe!±s ±±, ±2, g4±, and g±=&, the defendant's own

   internal standards for flooring materials, and certain voluntary safety standards, guidelines and

   recommendations applicable to the maritime industry, including but not limited to International

   Maritime Organization (IMO) A4SC/Cj.rc. 73j (24 June 1996), Thl3 ("Decks and floors should be

   level."): U.S. ALcoess Board, Passenger Vessel Accessibility Guidelines, §V303.3 (C`Changes in

   level between % inch and I/2 inch. . . shall be beveled. . . ") and/or §V303 .4 ("Changes in level greater

   than I/2 inch shall be ramped."); American Society for Testing and Materials (ASTM) F 1637-95,

   §4.2.3-4 (sane); and National Fire Protection Association (NFPA) NFPA-301, Cocfe /or Sqfety

   fo fz/e ;o77! Fz.re o# A4ercAcw7/ Vcssc/s, §21.15.2.2           ¢assenger vessel stairs) incorporating


   §7.2.2.3.4 (rstair treads shall be. . .free of projections or lips that could trip stair users.)

       20.     In addition, the subject stairway's handrails, at all relevant times, do not extend to the

   last step and are insufficient to arrest a fall.

       21.     The   subject handrails,     at   all   relevant times, thus    violate   SOLASRegi;/c#z.o#

   /3, subDart G4.6, the defendant's own internal stairway standards, and certain voluntary maritime

   safety standards, guidelines and recommendations, including but not limited to Internationall

   Maritime Organization (IMO), U.S. Access Board, Drq# Pclfsc7?gcr yessc/ .4ccessz.bj/I.ty

   Guidelines (200&), and A;STM Standard Practice for Human Engineering Design for Marine

   Systems, Equipment, and Facilities.

       22.      In addition, the treads of the subject stairway, including those directly below the

   location of Plaintiff s fall,lacked sufficient depth to allow an individual to regaln footing to amest

   a fall, contrary to national and international stairway safety standards, e.g., U.S. Access Board,

   Drq# Pcrsse73gcr ycs'sc/ .4cccssz.bz./I.ty G2tz.cze/I.77cs (2008), §V502.2 (`treads shall be 11 inches deep


   nrinimun".




                                                  Page 5 of 9
Case 1:19-cv-24574-PCH Document 1 Entered on FLSD Docket 11/05/2019 Page 6 of 9
     23.          The Defendant, at all relevant times, knew or should have known of the letter and

   intent of the above-referenced regulations, codes, standards, guidelines, and recommendations,

   j.. e., that they are efforts by prominent safety organizations to identify and avoid potential hazards

   to humans based upon real-world mishaps.

      24.          The conditions of the subject stairway in question, at all relevant times, are

   unreasonably dangerous and either were created by the Defendant or existed long enough so that

   the Defendant either knew or should have known of them and that they posed a clear and present

   danger to passengers.

       25.        On or about January        12,    2019, the Plaintiff,RODRIGUEZ,attheinstruction

   of a crew member of CARNIVAL, was descending the subject stairway with her hand on one

   of the handrails. She was unaware of the hazards presented by the stairway and was exercising

   due care for her own safety. The Plaintiff, RODRIGUEZ, fell as a result of:

             a.      The "lip" on the tread near the landing snagged one of her shoes,

             b.      The handrail did not extend fully to the bottom of the subject stairway,

             c.      The treads lacked sufficient depth,

             d.      There treads were shallow,

             e.      The subject stairway otherwise failed to comply with all applicable codes, rules and

                    regulations,

             f.       The Defendant, CARNIVAL, otherwise negligently failed to maintain the subject

   stairway in a reasonably safe condition,


             9.     The Defendant, CARNIVAL, otherwise negligently failed to correct a dangerous

   condition about which the Defendant, CARNIVAL, either knew or should have

   known, by the use of reasonable care existed on the subject stairway,

             h.        The Defendant, CARNIVAL, otherwise negligently failed to warn the

   Plaintiff, RODRIGUEZ, of a dangerous condition on the subject stairway about


                                                   Page 6 of 9
Case 1:19-cv-24574-PCH Document 1 Entered on FLSD Docket 11/05/2019 Page 7 of 9
   which Defendant, CARNIVAL, had, or should have had, knowledge greater than

   that of the Plaintiff, RODRIGUEZ.

             i.       The Defendant, CARNIVAL, was otherwise negligent.

      26.         Falls, upon infomation and belief and at all relevant times, are the leading cause of

   injuries in the U.S. c7#cZ crbocrrd De/cHdcz#r 's vesse/s, and falls on stairways are a leading cause of

   fall injuries overall. The Defendant, at all relevant times, knows or should know of these statistics.

      27.           Many prior falls aboard Defendant's vessels, upon information and belief, were

   substantially caused by the similar types of walkway and stairway conditions that were a

   substantial contributing cause of the Plaintiff's incident and injuries. These prior mishaps and their

   causes were known to the Defendant prior to the subject incident.

       28.        The Defendant, before and after the subject incident, has been the target of several

   legal claims arising from just such walkway and stairway hazards and risk factors, and failures

   to remediate them.

       29.         In addition, the Defendant, at all relevant times, knows or should know that its

   business operations increase the risk of such falls and injuries, e.g., the Defendant knowingly

   markets its cruises to individuals who lack familiarity with vessel appurtenances and/or who have

   disabilities and/or are elderly.

       30.        Further, the Defendant chooses not to systematically inspect its existing facilities to

   identify and locate hazardous stairway conditions and non-conforlnities with the aforementioned

   safety regulations, codes, standards, guidelines.

       31.        The Defendant, at all relevant times, had sufficient notice of the probable, if not actual,

   existence of the hazards and risk factors in question aboard its vessels, so that the exercise

   of reasonable care required the Defendant fo z.Hspec/ its existing walkways and stairways fo

   i.de#fz# c7#c7 /occzJe such hazards, /a correc/ them and/or fo wc7r# passengers.




                                                  Page 7 of 9
Case 1:19-cv-24574-PCH Document 1 Entered on FLSD Docket 11/05/2019 Page 8 of 9
      32.      TheDefendant, at all relevant times, either negligently created the dangerous

  conditions that were a substantial contributing cause of the Plaintiff s incident and injuries, and/or,

  in the alternative, negligently failed to inspect for and identify them and/or flx them and/or warn

  passengers of their existence.

      33.          At all times material hereto, the Defendant, CARNIVAL, was on notice or knew, or

   should have known, the subject stairway was not in a reasonably safe condition and was a

  dangerous condition to fare paying passengers, including but not limited to, the Plaintiff,

  RODRIGUEZ.

      34.          As a direct and proximate result of the Defendant's negligence, the plaintiff was

  injured in and about her body and extremities, suffered physical and mental pain, physical

  handicap, aggravation of pre-existing injuries, loss of capacity for enjoyment of life, and

  incurred medical expenses in the treatment of the injuries. The injuries are either permanent or

  continuing in nature and the plaintiff will suffer her losses and impairments in the future.

      35.      The Plaintiff properly notified the Defendant of her claim and filed suit within six

  (6) months and one (1) year of the subject incident, respectively, as required by CARNIVAL's

  cruise ticket.

      36.     The Defendant, to induce Florida's Third District Court of Appeal to uphold its

  federal forum clause, represented to that court in briefs and oral argument in I ef/j.€ v.

  Car#z.va/, 22 So.3d 561, 562 (Fla. 3d DCA 2008), and fes/je v. Cczr#z.va/, 22 So. 3d 567 (Fla. 3d

  DCA 2009) (e77 bc}#c) that the defendant would a/wcz};a consent to future requests by its non-

  diversity passenger-suitors for a jury trial in federal court.

            WIIEREFORE the plaintiff, YRIS RODRIGUEZ, demands judgment for damages

  against defendant       CARNIVAL CORPORATION, a foreign corporation d/b/a CAENIVAL

  CRUISE LINES, including prejudgment interest, and demands a trial by jny, either as

  allowable by right or by consent pursuant to FRCP 39(c).



                                               Page 8 of 9
  Case 1:19-cv-24574-PCH Document 1 Entered on FLSD Docket 11/05/2019 Page 9 of 9
                           DEMAND FOR JURY TRIAL

       Plaintiff, YRIS RODRIGUEZ, hereby demands trial by jury of all issues triable as of right by ajury.




                                     CHRTIFICATE OF SERVICH

       I HEREBY CERTIFY that on /        / / i/ /q              I electronically filed the foregoing document

with the Clerk of the court using CM/ECF and a true and correct copy of the foregoing document will be

served on the Defendant via service of process in due course.

                                                     LaBovick, LaBovick & Diaz
                                                     5220 Hood Road, Suite 200
                                                     Palm Beach Gardens, FL 33418
                                                     (561) 625-8400 -Telephone
                                                     (561) 370-6412 -Facsimile
                                                     Email:Phunt@LaBovick.com;
                                                     Pdaddario@LaBovick.com;
                                                     PILit@LaBovick.com




                                                     Bry ff/I f iM
                                                         Peter R. Hunt, Esq.
                                                         Florida Bar Number: 107350




                                                 Page 9 of 9
